865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert C. LYNCH, Plaintiff-Appellant,v.Breckinridge L. WILLCOX, Carol Belt, Defendants-Appellees.
No. 88-7268.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1988.Decided:  Dec. 22, 1988.

Herbert C. Lynch, appellant pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herbert Lynch appeals from the district court's order dismissing his motion to amend his complaint.  Lynch's motion to amend was filed after final judgment was entered on his complaint.  Generally, a post-judgment amendment will not be allowed until the judgment is set aside pursuant to Fed.R.Civ.P. 59 or 60.  See 6 C. Wright & A. Miller, Federal Practice and Procedure Sec. 1489, at 445 (1971 & Supp.1988).  Additionally, the district court's order was without prejudice because relief was denied on jurisdictional grounds.  Fed.R.Civ.P. 41.  For these reasons we find that the district court did not abuse its discretion in denying Lynch's motion, and therefore we affirm the order of the district court.  We dispense with oral argument and deny Lynch's request for counsel because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.